Name: Commission Regulation (EEC) No 3508/87 of 23 November 1987 opening an invitation to tender for the sale for export of olive oil held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 87 Official Journal of the European Communities No L 334/7 COMMISSION REGULATION (EEC) No 3508/87 of 23 November 1987 opening an invitation to tender for the sale for export of olive oil held by the Spanish intervention agency detailed rules for the application of the system of export refunds on agricultural products (*), as last amended by Regulation (EEC) No 3826/85 Q, specifies the evidence required to prove importation into non-Community countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 12 (4) thereof, Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the intervention agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Spanish intervention agency has bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale by tender of olive oil ; whereas at the present time there exist opportunities for exporting olive oil ; Whereas, in order to avoid any export problem, it shall be precisely stated on the package of the product to be exported one of the denominations set out in the Annex to Regulation No 136/66/EEC ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competi ­ tion with operators in non-member countries ; whereas, accordingly, oil should, under this Regulation , qualify neither for the export refund provided for in Article 20 of Regulation No 136/66/EEC nor for the consumption aid provided for in Article 1 1 of the same Regulation ; Whereas there is an established export trade in olive oil put up in small containers from the Community to the United States of America and to Canada ; whereas if oil subject of an award by tender under this Regulation were to be exported in bulk to these two countries, it might well damage this traditional export trade ; whereas, to guard against this danger, exportation should be allowed only to countries other than the United States of America and Canada ; Whereas Article 20 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency Servicio Nacional de Productos agrarios, hereinafter referred to as 'SENPA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale for export of approximately 2 500 tonnes of lampant virgin olive oil . 2 . The quantities of olive oil awarded shall not be exported to the United States of America or Canada. Article 2 The invitation to tender shall be made public on 24 November 1987. Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of SENPA, calle Beneficencia, 8, Madrid 28003, Spain . A copy of the invitation to tender referred to above shall be sent without delay to the Commission . Article 3 The tenders must reach SENPA, calle Beneficia, 8 , Madrid 28003, Spain, not later than 2 p.m. (local time) on 9 December 1987 . Article 4 1 . Tenders shall be submitted for an oil of 5 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :(') OJ No 172, 30. 9 . 1966, p . 3025/66 . (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348 , 30 . 12 . 1977, p . 46 . f5) OJ No L 368 , 31 . 12 . 1985, p . 20 . ( «) OJ No L 317, 12. 12. 1979, p. 1 . P) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 334/8 Official Journal of the European Communities 24. 11 . 87  up to 5 acidity : increase of Pta 493,5 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of Pta 493,5 for each degree or fraction of degree of acidity above 5 ° ,  above 8 ° : additional reduction of Pta 539,8 for each degree or fraction of degree above 8 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, SENPA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. Article 8 1 . The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Pta 3 000 per 100 kilograms. The security referred to in Article 12 (3) of Regulation (EEC) No 2960/77 shall be Pta 20 000 per 100 kilograms of olive oil . For the purposes of applying the provisions of Article 1 (2), the security referred to in the second subparagraph of this Article shall not be released unless proof is provided that the oil was imported into a non-member country other than the United States of America or Canada, except in cases where it has been destroyed during trans ­ port a a result of force majeure, or that it has been used for supplies as indicated in Article 5 of Regulation (EEC) No 2730/79 . The Member States may, however, exempt the exporter from producing the documentary evidence, other than the transport document, specified in Article 20 of Regulation (EEC) No 2730/79, in the case of a transaction where there is reasonable certainty of arrival at destination of products for which a declaration of export to a non ­ member country in Europe, Africa, or the Near or Middle East, listed in Commission Regulation (EEC) No 2566/79 ('), was made. Article 9 The storage charge provided for in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Pta 400 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 6 The minimum selling price shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted . The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . Article 7 The olive oil shall be sold by SENPA not later than the seventh day of each month following that during which the tenders were submitted . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 294, 21 . 11 . 1979, p. 5 .